Van Brunt, P. J.:
In the consideration of these cases it has been well established that unless it appears before the court that the tax commissioners have either proceeded in their estimate and assessment upon an erroneous theory or that they have disregarded evidence which should have been controlling, the court will not interfere with the conclusion at which they have arrived.
The difficulty in arriving at precise results is enhanced by the fact that the franchises enjoyed by corporations of the character of the appellant are exempt from this species of taxation, and it is oftentimes exceedingly difficult in the assessment -of the value of *357the property of a corporation to separate its franchises and its other personal and real property.
This is not the first time that the question as to the taxation of the relator has been before the courts. In recent years strenuous efforts have been made on its behalf to aid it to escape its proper burden of taxes. But it seems to us, as it did to the Court of Appeals when the question of the taxation of this relator was before it, that the relator ought not to escape a proper assessment for its property.
It appears from the record and from the evidence which was adduced before the commissioners of taxes and assessments and also before the court, that it is claimed upon the part of the relator that its debts exceed in amount its taxable personal property. In view of the admissions previously made by the relator in reference to its taxable condition, the reports as to its prosperous business made to the Railroad Commissioners of the State, and the fact that it has been able to pay dividends upon its stock at the rate of six'per cent per annum, to pay all its fixed charges and to have a considerable surplus remaining, the suspicions of the commissoners of taxes and assessments were naturally excited that the relator was not in the poverty stricken condition which it sought to have them believe.
They thereupon took into consideration the admissions as to the taxable property owned by the relator upon a previous occasion, the facts contained in its report to the Railroad Commissioners as to its prosperous business, offset as those facts were by the evidence introduced by the relator before them in reference to deductions which it claimed should be made in order that the amount of taxable personal property might be ascertained; and concluded that the actual assets of the relator, subject to taxation, amounted to the sum of $16,496,995.
In their method of procedure the commissioners seem to have followed the lines marked out for them by the Court of Appeals in the case of The People ex rel. Manhattan, R. Co. v. Barker (146 N. Y. 304); and upon an examination of this record we cannot say that they have reached an erroneous conclusion.
The claims advanced by the relator in this proceeding, which it is urged are supported by the evidence which it has introduced in reference to deductions which should be made in ascertaining the *358cost and actual value of the personal property owned by it, are certainly at variance with its admissions made in the year 1893, and the representations contained in its report to the Railroad Commissioners made for the year 1894. The commissioners of taxes and assessments had a right, as the Court of Appeals have laid down in the decision above referred' to, to consider these admissions and this report, and if they concluded that greater reliance was to be placed thereupon than upon the showing which the relator made before the commissioners for the purpose of escaping taxation, we do not think that we can interfere and set aside the conclusion of the commissioners.
We are of opinion, therefore, that the order should be affirmed, with costs.
Williams, Patterson, O’Brien and Ingraham, JJ., concurred.
Order affirmed, with costs.